Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kerrigan Jr (2656903).
Kerrigan jr.  shows a stringer for a decking support frame (able to function as claimed), the stringer comprising: a structural body having a front side, a back side, a top side, and a bottom side; a plurality of weld free mounting tabs (K, figure 3) integral with the structural body extending from the top side and away from the bottom side; and wherein a plurality of apertures (figure 7, openings at 24) extend evenly spaced along a longitudinal length of the structural body and each aperture extends completely through the front side to the back side, wherein each one of the plurality of weld free mounting tabs is generally rectangular and defines a planar top surface (figure 4 at 12) configured to receive a steel deck decking (able to function as claimed), wherein each one of the plurality of weld free tabs having a length extending in a direction parallel to the longitudinal length of the structural body, a distance extending between two adjacent ones of the tabs along the longitudinal length is greater than the length of each mounting tabs.
Per claim 2, Kerrigan further shows a member width is defined between the front and back side and a mounting tab width of each one of the plurality of weld free mounting tabs is the same as the member width.
	Per claim 3, Kerrigan further shows a plurality of planar surfaces extend from a left side of the structural body to a right side of the structural body and between any pair of adjacent weld free mounting tabs.
	Per claim 5, Kerrigan further shows each one of the plurality of apertures is round.
	Per claim 11, Kerrigan further shows the bottom side being a planar surface extending the entire length of the front and back sides.
	Per claim 12, Kerrigan further shows a decking support frame (able to function as claimed), the frame comprising at least two stringers, at least two cross member (figures 7-8), each one of the cross members passing through at least one of the plurality of apertures of each one of the two stringers to form the decking support frame, the cross members being welded to the stringer.
	Per claim 13, Kerrigan further shows each apertures being round and each cross member being round.
	Per claim 14, Kerrigan shows a cross section of the structural body being rectangular in shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan.
Kerrigan shows all the claimed structural limitations. The claimed method steps would have been the obvious method steps of constructing a decking support frame with Kerrigan’s structures.

Claim(s) 4, 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan.
Per claims 4, 6-7, 16, Kerrigan shows all the claimed limitations except for the apertures being square, rectangular or square turned at 45 degree, the cross members being square to mate with a square opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kerrigan’s structures to show the apertures being square, rectangular or square turned at 45 degree, the cross members being square to mate with an square opening since it would have been an obvious matter of engineering design choice to choose an shape for the apertures as long the apertures provide the needed function of mounting the cross members therein, and having the apertures with same shape as the cross members allows for the fitting insertion of the members therein.
Per claim 15, Kerrigan shows all the claimed limitations except for the welding being fillet weld bond.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kerrigan’s structures to show the weld being fillet as fillet weld is a known welding method for bonding members together. 
Allowable Subject Matter
Claims 9-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/10/22